NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0570n.06

                                            No. 21-3044

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


                                                                                    FILED
                                                          )                   Dec 07, 2021
 JESSICA ARELI CALDERON-PORTILLO,
                                                          )               DEBORAH S. HUNT, Clerk
                                                          )
         Petitioner,
                                                          )
                                                          )      ON PETITION FOR REVIEW
 v.
                                                          )      FROM THE UNITED STATES
                                                          )      BOARD OF IMMIGRATION
 MERRICK B. GARLAND, Attorney General,
                                                          )      APPEALS
                                                          )
         Respondent.                                      )
                                                          )


Before: BATCHELDER, ROGERS, and WHITE, Circuit Judges.

        ROGERS, Circuit Judge. Jessica Calderon-Portillo, a citizen of El Salvador, appeals the

Board of Immigration Appeals’ denial of her application for asylum, withholding of removal, and

protection under the Convention Against Torture. Calderon’s asylum and withholding-of-removal

claims require her to prove a “nexus” between her fear of persecution and her membership in a

particular social group. Calderon did not appeal the nexus determination to the Board, but even if

she had, she cannot establish the required nexus. Calderon also does not qualify for relief under

the Convention Against Torture, because she has not shown that the state would acquiesce in any

potential torture.

        Calderon’s application is based on her fear of being killed by violent gangs that control her

area. Calderon is from the department of Chalatenango in El Salvador. In 2014, gangs killed

several people in the area where Calderon attended school. One day, Calderon was on the way
Case No. 21-3044, Calderon-Portillo v. Garland


home from school and saw a dead man on the street. A group of three or four men were standing

by the body. One of the men was wearing a face cover and approached Calderon with a gun. The

man told Calderon that if she said anything about what she saw, “the same thing was going to

happen to [her].” Calderon did not call the police because she was afraid the men would harm her

or her family if she did so. Calderon testified that, even if she had called the police, the police

would not have helped due to their own fear of the gangs. Calderon suspects that the men were

members of MS-18, the gang that controlled the area.

       A few days after the incident, Calderon’s parents decided she needed to leave the country

for her safety. Calderon fled El Salvador in April 2014 and arrived in the United States as an

unaccompanied minor in July 2014. Calderon has not been contacted by the gang since the

incident and is not aware of their searching for her in El Salvador. Calderon testified “I don’t

believe they’re still looking for me. I don’t think that anything will happen with that, but my

concern is the present conditions of the country right now, what’s going on in the country. That

is what I fear the most.” Calderon is afraid to return to El Salvador “because the conditions in my

country everyday are worse, and for them, it’s like a hobby just to kill the people and rob people.”

She testified that she could not relocate within El Salvador to find safety, because the gangs control

the entire country.

       Calderon applied for asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”) in October 2015, and the United States Immigration Court denied her

application in March 2019. The court determined that Calderon did not timely file for asylum,

because she failed to file within six months of turning eighteen. Despite the timeliness issue, the

court proceeded to address the merits of her application. The court held that the threat Calderon

received “does not rise to the level of persecution,” and she was also unable to meet her burden of



                                                  2
Case No. 21-3044, Calderon-Portillo v. Garland


proving a well-founded fear of future persecution. The court concluded that even if Calderon had

established a threat of persecution, she was unable to demonstrate that the persecution was the

result of her membership in a particular social group or that the social group is cognizable. The

court held that “absent significant actions by the respondent to assist in the prosecution or

investigation of the crime, there is no basis to find that [witnesses to crime] is [a] socially distinct”

group. Furthermore, the court noted that Calderon testified that the gang does not “even know

who she is and [has] not been looking for her, so even they would not view her as being in the

socially distinct group.” Because Calderon “failed to satisfy the lower burden of proof for

asylum,” the court concluded that she also “failed to satisfy the more stringent clear probability

standard for withholding of removal.” Finally, the court stated that Calderon was not eligible for

relief under the CAT because she did not show that she faced a risk of torture and that the

government would condone or acquiesce to such torture.

        The Board of Immigration Appeals adopted and affirmed the decision of the Immigration

Court. It noted that Calderon failed to address “the issue of nexus and the Immigration Judge’s

determination that gang violence does not provide a basis for relief” and concluded that the nexus

determination was “dispositive” of Calderon’s claims. The Board determined that “[e]ven if the

respondent could articulate a cognizable particular social group definition, general criminal

activity of the sort the respondent fears that affects the home country’s populace as a whole does

not provide a sufficient nexus to an enumerated ground in the Immigration and Nationality Act.”

The Board did not address the timeliness issue. Calderon did not appeal the Immigration Court’s

denial of relief under the CAT, so the Board did not reach it. On appeal, Calderon argues that the

Board’s decision was not supported by substantial evidence. Calderon asserts that witnesses of




                                                   3
Case No. 21-3044, Calderon-Portillo v. Garland


crime is a cognizable social group. She further argues that the threat she received was sufficient

to establish past persecution and a well-founded fear of future persecution.

       Calderon’s petition fails because she did not appeal the immigration court’s determination

that she cannot establish a nexus between a protected ground and her fear of future harm. To

qualify for asylum, Calderon must show that she is “unable or unwilling to return to, and is unable

or unwilling to avail . . . herself of the protection of, that country because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership in a particular

social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). The “on account of” language is a

nexus requirement, meaning that Calderon “must show that at least one of these characteristics

‘was or will be at least one central reason for [her persecution].’” See Skripkov v. Barr, 966 F.3d

480, 486 (6th Cir. 2020) (quoting 8 U.S.C. § 1158(b)(1)(B)(i)).

       Calderon failed to appeal the immigration court’s nexus determination to the Board, so this

dispositive issue is unexhausted. The immigration court determined that Calderon did not establish

the required nexus between her membership in a particular social group and her fear of persecution,

and Calderon did not appeal this determination to the Board. We have repeatedly declined to

consider arguments that a petitioner failed to raise before the Board. See 8 U.S.C. § 1252(d)(1);

Lin v. Holder, 565 F.3d 971, 978 (6th Cir. 2009). In Ramani v. Ashcroft, we concluded that “only

claims properly presented to the [Board] and considered on their merits can be reviewed by this

court in an immigration appeal. Because the arguments currently presented by [Petitioner] were

not presented to the [Board], they are not subject to review by this court.” 378 F.3d 554, 560 (6th

Cir. 2004).

       Even if Calderon’s petition could be generously read to have presented the nexus issue, she

cannot establish a nexus between her membership in a particular social group and her fear of



                                                   4
Case No. 21-3044, Calderon-Portillo v. Garland


persecution. To satisfy the nexus requirement, Calderon must show that the fact that she was

within her proposed social group (of being a witness to crime) is a “central reason” why she faces

a risk of persecution. See Ajqui Gomez v. Barr, 828 F. App’x 272, 275 (6th Cir. 2020); 8 U.S.C.

§ 1101(a)(42)(A). But Calderon testified that she does not believe the same gang will specifically

target her because she was a witness—instead, she fears the general level of crime and gang

violence in her area. The general risk of crime is not sufficient to establish nexus between a

particular social group and persecution. See Alfaro-Urbina v. Barr, 813 F. App’x 205, 210 (6th

Cir. 2020); Camacho-Villa v. Lynch, 661 F. App’x 354, 357 (6th Cir. 2016). We noted in Zaldana

Menijar v. Lynch that while the immigrant’s “fear of gang violence [in El Salvador] is certainly

justified . . . it lacks a nexus to his purported group membership . . . [T]he record indicates that

gangs indiscriminately target most if not all segments of society.” 812 F.3d 491, 500-01 (6th Cir.

2015). Similarly, the record here demonstrates that gangs pose a threat to many different groups

of people in El Salvador.

       The Board did not reach Calderon’s claim for relief under the CAT because she failed to

appeal it. But even if the CAT issue were properly presented here, Calderon’s claim for relief

would fail because she has not demonstrated that the government of El Salvador would condone

or acquiesce to torture. “[A] general fear of crime . . . is not sufficient for withholding of removal

under the CAT.” Hernandez-Box v. Sessions, 680 F. App’x 416, 423 (6th Cir. 2017) (quoting

Palma-Campos v. Holder, 606 F. App’x 284, 287 (6th Cir. 2015)).

       We deny the petition for review.




                                                  5